Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on June 13, 2022 has been entered.

Response to Remarks
Examiner acknowledges the amendment filed on June 13, 2022 including a new title which provides informative value in classifying and searching.   Thank you.

Applicant’s argument in the first seven lines at the top of page 9 are persuasive and will have to be reevaluated with respect to claim 21.
	However Applicant’s statement in the third paragraph of page 9 regarding the similarity between claim 31 and 21 is not persuasive.  Claim 31 does not define the port member as a volumetric enclosure extending outwardly from the outer surface of the faceplate, etc.
Specification
The specification is objected to as failing to provide proper support for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Correction of the following is required:
4a.	power opening – Claim 21
4b.	port member for data and/or electrical connection – Claim 21;
4c.	power and data receptacle – Claims 31, 32 and 35.  The specification provides for USB ports which is an industry standard for short distance digital data communications, not to be confused with HDMI, PCI-Express or RJ45 POE which are also digital data / power transmission options.  Claims 21 and 31 will be rejected as indefinite in subsequent actions if this matter is not cleared in forthcoming amendments.

Claim Objections
Claim 21 states in part; “the at least one power receptacle” which lacks antecedent 
basis.

Claim 27 has no stated dependency.
Claims 36 and 37 state in part; “the device” which lacks antecedent basis.
Correction or clarification required.


The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.

Double Patenting
For more information about eTerminal Disclaimers, refer to:
 http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No.10,687,432 because:  

PATENTED CLAIM                READS ON                    PENDING CLAIM
Claim 1
Claim 31
COVER FOR AN ELECTRICAL RECEPTACLE / SWITCH
FACEPLATE FOR COVERING
 AN ELECTRICAL RECEPTACLE / SWITCH
FACEPLATE
FACEPLATE
TRANSMISSION TAB
POWER TRANSMISSION TAB
CONDUCTIVE PORTION OF RECEPTACL/SWITCH
POWER TERMINAL-RECEPTACLE/SWITCH
Claim 13 – DEPENDS FROM CLAIM 1
POWER AND DATA RECEPTACLE OR ELECTRIFIED DEVICE COUPLED TO THE PORT
PORT MEMBER COUPLED WITH FACEPLATE
PORT MEMBER PROVIDES POWER 
Claim 14 – DEPENDS FROM CLAIM 13
DATA LINES


Although the claims at issue are not identical given the varied dependencies and current broadening of scope; they are not patentably distinct from each other because the device in and of itself is patented and claimed as such. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
 The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40  are rejected under 35 U.S.C. §112 1st and  2nd paragraphs because the claimed “port member” is not clearly defined in the description resulting in an inability to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
	Paragraph [0082] of US 2021/0212227 introduces and provides the metes and bounds of the “port member” in the following manner:

9a.	“a port member 303 including three ports 304A, 304B, 304C connected thereto;”
A port member including ports . . . it would seem a port member including receptacles, jacks, sockets, even access points, would add greater clarity to the metes and bounds of the port member.

9b.	“The port member 303 or plug adapter may include a single or multiple ports 304A, 
304B, 304C;”
Port member OR plug adapter, which is it?

9c.	“the port member 303 may be formed as a separate component that is operably coupled to the cover 300, or may alternatively be formed integral with the cover 300.”
Port member may be a separate component operably coupled to the cover or integral with the cover?  There are no figures supporting the port member as a separate component.  Claim 31 states “the faceplate coupled with a port member”, coupled is being taken to mean electrically, if applicant intended for that statement to include mechanically as in the port member being a separate entity from the faceplate, then that embodiment needs a lot more support in the figures and specification to substantiate that interpretation of the claim language.




Claims 31-38 and 40  are rejected under 35 U.S.C. §112 2nd paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 31 states in part; “the faceplate comprising at least one power and data receptacle and/or electrified device”.  The use of and/or allows for the alternative, or, therefore reference to solely one “power and data receptacle” without the alternative of the other “electrified device” is indefinite. 

Claim Rejections - 35 USC § 103
Claims 31-35, 37 and 38  are rejected under 35 U.S.C. 103(a) as being unpatentable over Soules (US 6,423,900).

With respect to Claims 31-34; Soules shows a faceplate 44 for covering an electrical receptacle 43 and/or an electrical switch 42 retained inside a receptacle box [Col. 1,      lines 25-27], the faceplate 44 coupled with a port member 55; the faceplate comprising at least one electrified device 57, 58, 59 coupled to the port member 55; a plurality of power transmission tabs 45, 45’ arranged in a horizontal configuration [Fig. 9] is in contact with at least one electrical power terminal 46, 46’ disposed on the electrical receptacle and/or the electrical switch [Fig. 8], electrical power flows from the electrical power terminal 46, 46’ through the power transmission tabs 45. 45’ is converted to low voltage [Col. 9, lines 26-35] inside the faceplate and electrifies the electrified device which includes bidirectional digital data flows [Col. 9, lines 36-59].  
	Given the number of ambiguities within the claim language as discussed above in the 35 U.S.C. §112 rejections, an obviousness rationale was utilized.


With respect to Claims 35 and 37; Soules shows wherein power flowing to the        faceplate 44 energizes at least one electrical device 56  other than a device coupled to the at least one electrified device 57, 58, 59; the device 56 is at least one of: a sensor and a light source [Col. 9, lines 19-21].  

With respect to Claim 38; Soules shows a sensing device coupled to the faceplate projecting from an outer surface of the faceplate [across a room] triggers the activation of a light source [Col. 9, lines 66+].    

Claims 36 and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Soules (US 6,423,900) in view of Manning (US 2012/0170342).
	Soules shows a faceplate 44 comprising at least one electrified device 57, 58, 59 coupled to the port member 55.
	However Soules does not show the electrified device is detachably coupled to the port member.  
Manning shows a faceplate 122 comprising a port member, USB receptacle 102, electrified by transmission conducted through an analogous power transmission tab [0027] where it is understood electrified devices would be detachably coupled to the port member 102.  
It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify the faceplate shown by Soules to further include a USB receptacle as taught by Manning thereby providing an easy modification to existing AC fixtures that enables meeting current demands pertaining to USB devices.


Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:  Soules US 6,423,900 further shows [Fig. 21] a modified faceplate having a volumetric enclosure extending outward from the outer surface of the faceplate toward a living space.  However, that embodiment pertains to a trough used to contain a vaporizable compound and as such is not at all analogous to the claimed volumetric enclosure of claim 21.
Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                             
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx  about filing in DOCX format. 
[AltContent: textbox (VANESSA GIRARDI )]For additional questions, contact the Electronic Business Center (EBC) at               866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VANESSA GIRARDI/Primary Examiner, Art Unit 2833